DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  
The disclosure of the prior-filed application, Application No. PA201270698 filed November 13, 2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 29, 35, 36, 39, 55, 84, 86, 87, 88, 89, 90 and 91 is not supported by application no. PA201270698 and therefore will not
The disclosure of the prior-filed application, Application No. 61738478 filed December 18, 2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 29, 35, 36, 39, 55, 84, 86, 87, 88, 89, 90 and 91 are not supported by application no. 61738478 and therefore will not be given the priority date of December 18, 2012. 
The disclosure of the prior-filed application, Application No. PA201370116 filed February 27, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 29, 35, 36, 39, 55, 84, 86, 87, 88, 89, 90 and 91 are not supported by application no. PA201370116 and therefore will not be given the priority date of February 27, 2013. 
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Response to Amendment
The Amendment filed on 3/3/2021 has been entered. Claims 1, 29, 35-36, 39, 55, 77-78, and 84-91 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 12/4/2020.
Claim 84 has been given the status indicator of “currently amended”. However it does not appear any amendments have been made to claim 84. It appears claim 84 should have been given the status indicator of “previously presented”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 29, 35-36, 39, 55, 77-78, and 84-91 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1,

Examiner notes claims 29, 35-36, 39, 55, 77-78, and 84-91 are similarly rejected by virtue of their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29, 35-36, 39, 55, 77-78, and 84-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 2 recites “prepared for a replaceable protective cap”. It is unclear the scope of the term “prepared for” in line 2. It is unclear if the injection pen is required to be made for the protective cap i.e. the injection pen is prepared/made based off of the protective cap or if the injection pen is required to 
Line 1-3 recites “the injection pen without its protective cap having an elongated, substantially tubular, body”. Examiner notes the injection pen in claim 1 is not positively required due to the intended use language “a releasable protective cap for the protection of a container part of an injection pen”. As such it is unclear if Applicant is intending to positively require the injection pen since the limitation “the injection pen without its protective cap having an elongated, substantially tubular, body” further defines the structure of the injection pen. For examination purposes Examiner construes the injection pen as not required. Examiner suggests replacing “an injection pen prepared for a replaceable protective cap, the injection pen without its protective cap having an elongated, substantially tubular body” with “an injection pen with an elongated, substantially tubular body for use with a replaceable protective cap”.
Line 2-3 recites “its protective cap”. Claim 1 states “a releasable protective cap” and “a replaceable protective cap”. It is unclear which cap “its protective cap” refers to. Additionally the injection pen is defined as a separate structure from the protective caps so it is unclear what is meant by “its protective cap” since the structure of the injection pen would not include a protective cap, rather the protective cap is a separate structure from the injection pen. For examination purposes Examiner construes “its protective cap” to be “the replaceable protective cap”. Examiner suggests amending line 1-3 as indicated above.
for the protection of a container part of an injection pen”. As such it is unclear if Applicant is intending to positively require the injection pen since the limitation “said protective cap only partly covering said injection pen” further implies the structure of the injection pen. For examination purposes Examiner construes the injection pen as not required. Examiner suggests replacing “said protective cap only partly covering said injection pen” with “said releasable protective cap is configured to only partly cover said injection pen”.
Line 4 recites “said protective cap”. Claim 1 introduces a releasable protective cap and a separate “replaceable protective cap”. It is unclear which protective cap “said protective cap” refers to. For examination purposes Examiner construes “said protective cap” to refer to “said releasable protective cap”. Examiner suggests replacing “said protective cap” with “said releasable protective cap”. Examiner notes all other subsequent instances of “said protective cap” in the claims should be replaced with said releasable protective cap”. Correction is needed to line 5, 6, 7, 10, and 16 of claim 1; line 1 of claim 29; line 1 and 3 of claim 35; line 1 of claim 36; line 1 of claim 39; line 1 of claim 55, line 1-2 of claim 77; line 1 of claim 84; line 1 of claim 85; line 1 of claim 86; line 1 of claim 87; line 1 of claim 88; line 1 of claim 89; line 1 of claim 90; and line 1 of claim 91.
Examiner notes claims 29, 35-36, 39, 55, 77-78, and 84-91 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 77, and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprinkle (U.S. PG publication 20070179451).
In regard to claim 1,
[AltContent: textbox (Container part)][AltContent: ]
    PNG
    media_image1.png
    339
    128
    media_image1.png
    Greyscale

Sprinkle discloses a releasable protective cap (figure 1, item 50 and 70; see figure 1 where the cap 50 and 70 is released from injection pen 20) for the protection of a container part (see figure 1 above; paragraph [0031] and see also figure 2 wherein the cap is mounted on and therefore protects region 26 of the container part since it covers region 26) of an injection pen (figure 1 and 2, item 20; Examiner notes for the protection of a container part of an injection pen is an intended use limitation and the container part of an injection pen is not positively recited. Examiner notes the protective cap is fully capable due to its structure of protecting the container part of an injection pen (item 20 of Sprinkle) or a different injection pen than the one of Sprinkle that has a complementary shape to receive the cap of Sprinkle) prepared for a replaceable protective cap (see 112 rejection for claim interpretation above where the term prepared for has been construed as to require that the injection pen to be prepared/ready for the protective cap to be placed on the injection pen; Examiner notes an additional 
said protective cap is shaped to cover said container part of said injection pen (see figure 2: wherein the protective cap is shaped to cover portion 26 of the container part);
said protective cap comprises a tip part (figure 1, item 70) releasably attached to a main part (figure 1, item 50; paragraph [0042]; see position from figure 2 wherein the tip part 70 is attached to a 
said tip part and said main part together form a body with a closed tip end (see figure 2 which shows when the tip part 70 is attached to the main part 50 a body with a closed tip end is formed; paragraph [0044]);
said protective cap is arranged to be releasably attached to said injection pen by said main part (see figure 2: wherein the main part attaches the tip part to the injection pen, the main part enables the protective cap to be released from the injection pen since main part 50 is removable from groove 26 and tip part 70 can either be removed from the injection pen via main part 50 being removed or via the fact that tip part 70 is removable from main part 50; paragraph [0031] and [0042]) which is releasable from said injection pen (see figure 1: which shows the main part 50 released from the injection pen and [0031]; Examiner notes the main part is releasable from the injection pen via the fact the collar 50 can be removed from groove 26);
thereby enabling the addition of the needle (figure 1, item 40) to said injection pen both when said tip part is detached from said main part while said main part is attached to said injection pen (Examiner notes enabling the addition of the needle to said injection pen when said tip part is detached from said main part while the main part is attached to said injection pen is an intended use limitation and the structure of the protective cap (50 and 70) fully allows for the addition of the needle to said injection pen when said tip part 70 is detached from said main part 50 while the main part is attached to said injection pen since the main part 50, detached from tip part 70, is capable of being attached to groove 26 first with portion 80 open to the side as shown in figure 2 before then attaching needle 40 in the opening of the distal end of the syringe as shown in figure 4) and when said tip part and said main part both are detached from said injection pen (Examiner notes “enabling the addition of the needle to said injection pen when said tip part and said main part both are detached from said injection pen” is an 
In regard to claim 77,
Sprinkle discloses a system (see figure 1: wherein the entire structure shown in figure 1 is construed as the system) comprising the injection pen (figure 1, item 20) and the protective cap (figure 1, item 50 and 70) according to claim 1 (see rejection of claim 1 above).
In regard to claim 84,
Sprinkle discloses the protective cap according to claim 1 further comprising at least one of at least one of a grip unit (see figure 2, item 80: wherein sheath 80 is construed as a grip unit on said main part as it is capable of being gripped) on said main part (figure 2, item 50), a recess on said main part, a battery, an outward directed light source on said main part, a timer, a display, a measuring device, a blood sampling device and a data transmitter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 55, 87, and 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle (U.S. PG publication 20070179451) further in view of Day (U.S. PG publication 20120330228) further in view of Skyggebjerg (U.S. PG publication 20040062148).
In regard to claim 29,
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the timer, wherein said timer is arranged to show a time elapsed since a last injection. 
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes the timer (timer that records time since last dose; paragraph [0134]), wherein said timer is arranged to show a time elapsed since a last injection (paragraph [0134]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprinkle to include wherein the injection pen includes the timer wherein said timer is arranged to show a time elapsed since a last injection, as taught by Day, for the purpose of providing useful dosing information to the user (paragraph [0134] of Day).

Skyggebjerg teaches wherein a protective cap (figure 1B, item 20) comprises a timer (see figure 1B wherein a timer is shown on display means 27 on cap 20; paragraph [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the timer of Sprinkle in view of Day to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a timer device adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]), and for the purpose of providing a timer to properly identify an unusual state (Skyggebjerg, paragraph [0019] and [0017]). 
In regard to claim 55,
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the data transmitter, wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units and wherein said data transmitter can communicate wirelessly with a receiving unit.
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes a data transmitter (display 80; paragraph [0134]-[0135]), wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units (paragraph [0134]-[0135]) and wherein said data transmitter can communicate wirelessly with a receiving unit (phone; paragraph [0134]-[0135]: wherein the receiving unit is a phone and the display is the data transmitter). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include wherein the injection pen includes a data transmitter, wherein said data transmitter transmits a time since a last injection and/or a number of injected 
Sprinkle in view of Day fails to disclose wherein the protective cap further comprises the data transmitter.
Skyggebjerg teaches wherein a protective cap (figure 1A, item 20) comprises a data transmitter (display; figure 1A, item 24; Examiner notes the display transmits data to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the data transmitter of Sprinkle in view of Day to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a display adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]) and for the purpose of displaying timer information to the user (Skyggebjerg, paragraph [0046]). 
In regard to claim 87,
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the display, wherein the display is arranged to visualize a number of injected medicine units.
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes a display (figure 1B, item 80), wherein the display is arranged to visualize a number of injected medicine units (paragraph [0134]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprinkle to include comprising a display, wherein the display is arranged to visualize a number of injected medicine units, as taught by Day, for the purpose of providing useful dosing information to the user (paragraph [0134] of Day).

Skyggebjerg teaches wherein a protective cap (figure 1A, item 20) comprises a display (figure 1A, item 24). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the display of Sprinkle in view of Day to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a display adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]), and for the purpose of displaying timer information to the user (Skyggebjerg, paragraph [0046]). 
In regard to claim 89,
Examiner notes claim 89 is construed as being dependent on claim 84.
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the data transmitter, wherein the data transmitter is arranged to communicate wirelessly with a receiving unit.
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes a data transmitter (display; paragraph [0134]-[0135]), wherein the data transmitter is arranged to communicate wirelessly with a receiving unit (phone; paragraph [0134]-[0135]: wherein the receiving unit is a phone and the display is the data transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include wherein the injection pen includes a data transmitter, wherein the data transmitter is arranged to communicate wirelessly with a receiving unit, as taught by Day, for the purpose of providing useful information to the user (paragraph [0134]-[0135] of Day).
Sprinkle in view of Day fails to disclose wherein the protective cap further comprises the data transmitter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the data transmitter of Sprinkle in view of Day to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a display adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]) and for the purpose of displaying timer information to the user (Skyggebjerg, paragraph [0046]). 
In regard to claim 90,
Examiner notes claim 90 is construed as being dependent on claim 55.
Sprinkle in view of Day in view of Skyggebjerg teaches the protective cap according to claim 55.
Sprinkle as modified by Day in view of Skyggebjerg teaches wherein the wireless communication happens via Bluetooth, Bluetooth low energy (BLE), near field communication (NFC) or radio frequency identification (NFC) (Bluetooth; paragraph [0134]-[0135] of Day).
In regard to claim 91,
Sprinkle in view of Day in view of Skyggebjerg teaches the protective cap according to claim 90.
Sprinkle as modified by Day in view of Skyggebjerg teaches wherein the receiving unit is a smartphone and/or a Blood Glucose Monitoring Device (paragraph [0134]-[0135] of Day: wherein the receiving unit is a smartphone).
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle (U.S. PG publication 20070179451) further in view of McLoughlin (WO2012164397) further in view of Skyggebjerg (U.S. PG publication 20040062148).
In regard to claim 35,
Examiner notes claim 35 is construed as being dependent on claim 84.
Sprinkle discloses the protective cap according to claim 84.

McLoughlin teaches a drive unit (figure 29, item 70; page 75, line 9-10: wherein the drive unit is for use with cassette unit 1) comprises a timer (figure 38, item 1090; page 36, line 23- page 37, line 2: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit; page 37, line 16-17: wherein the time count is displayed on the electronic display; page 43, line 1-8: wherein the date and time of administration on the drug can be displayed to the user), a protective cap (figure 1, item 1, 20 and 50: wherein the cassette unit 1 is made up of a housing 20 and removable tip 50) and wherein the timer is automatically activated when the tip part (figure 3, item 50) and the main part (figure 1, item 20) of the protective cap are separated (page 36, line 23- page 37, line 2: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include a drive unit comprising a timer, wherein the timer is automatically activated when the tip part and the main part are separated for a time interval greater than a specific duration, as taught by McLoughlin, for the purpose of indicating a time remaining to safely use the device (page 37, line 1-2 of McLoughlin). 
Sprinkle in view of McLoughlin fails to disclose wherein the protective cap comprises a timer.
Skyggebjerg teaches wherein a protective cap (figure 1B, item 20) comprises a timer (paragraph [0028]; figure 1B, item 20 and 27: wherein the cap 20 includes a display means with the time).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the timer of Sprinkle in view of McLoughlin to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a timer device adapted to be used 
In regard to claim 36,
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the timer, wherein said timer is automatically activated when said tip part and said main part are separated for a timer interval greater than a specific duration. 
McLoughlin teaches a drive unit (figure 29, item 70; page 75, line 9-10: wherein the drive unit is for use with cassette unit 1) comprises a timer (figure 38, item 1090; page 36, line 23- page 37, line 2: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit; page 37, line 16-17: wherein the time count is displayed on the electronic display; page 43, line 1-8: wherein the date and time of administration on the drug can be displayed to the user), a protective cap (figure 1, item 1, 20 and 50: wherein the cassette unit 1 is made up of  a housing 20 and removable tip 50) and wherein the timer is automatically activated when said tip part (figure 3, item 50) and the main part (figure 1, item 20) are separated for a timer interval greater than a specific duration (page 36, line 23- page 37, line 2: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit i.e. once the tip part and main part are separated for a timer interval greater than a specific duration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include a drive unit comprising a timer, wherein the timer is automatically activated when said tip part and said main part are separated for a timer interval greater than a specific duration, as taught by McLoughlin, for the purpose of indicating a time remaining to safely use the device (page 37, line 1-2 of McLoughlin). 
Sprinkle in view of McLoughlin fails to disclose wherein the protective cap comprises a timer.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the timer of Sprinkle in view of McLoughlin to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a timer device adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]) and for the purpose of providing a timer to properly identify an unusual state (Skyggebjerg, paragraph [0019] and [0017]). 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle (U.S. PG publication 20070179451) further in view of Skyggebjerg (U.S. PG publication 20040062148).
In regard to claim 39,
Examiner construes claim 39 to be dependent on claim 84.
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the timer, further comprising a button for resetting said timer to a previous value. 
Skyggebjerg teaches a protective cap (figure 1B, item 20) comprising a timer (paragraph [0028]; figure 1B, item 20 and 27: wherein the cap 20 includes a display means with the time), further comprising a button for resetting said timer to a previous value (paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include the timer, as taught by Skyggebjerg, for the purpose of providing a timer device adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]) and to include further comprising a button for resetting said timer to a previous value, as taught by Skyggebjerg, for the purpose of better documenting if an injection has occurred (Skyggebjerg, paragraph [0051]) and reducing the risk of overdosing by requiring a positive action to cancel the automatic reset (Skyggebjerg, paragraph [0052]).
Claims 55, and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle (U.S. PG publication 20070179451) further in view of McLoughlin (WO2012164397).
Examiner notes an alternative rejection of claims 55, and 89-90 has been provided over McLoughlin if it is found that Sprinkle (U.S. PG publication 20070179451) further in view of Day (U.S. PG publication 20120330228) further in view of Skyggebjerg (U.S. PG publication 20040062148) is insufficient. 
In regard to claim 55,
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the data transmitter, wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units and wherein said data transmitter can communicate wirelessly with a receiving unit. 
McLoughlin teaches a protective cap (figure 1, item 1, 20 and 50: wherein the cassette unit 1 is made up of a housing 20 and removable tip 50), comprising a data transmitter (first transceiver; page 41, line 21-24: wherein the cassette unit comprises an identifier; page 42, line 3-7; page 43, line 1-16: wherein data from the cassette like the date and time of administration of the drug may also be read and transmitted and displayed to the user; page 44, line 6-8: wherein there is a first transceiver on the cassette unit comprises an identifier or tag comprising an antenna for transmitting or receiving interrogating energy), wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units (page 42, line 14-24: wherein many types of information can be stored in different parts of the memory structure of the transceivers; page 43, line 1-8: wherein date and time of administration of the drug can be stored in the first transceiver) and wherein said data transmitter can communicate wirelessly with a receiving unit (page 43, line 27- page 44, line 2: wherein data is transferable wirelessly between the first and second receiver; page 42, line 8-13: wherein a second transceiver receives data from the first transceiver).

In regard to claim 89,
Examiner notes claim 89 is construed as being depending on claim 84.
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising the data transmitter, wherein the data transmitter is arranged to communicate wirelessly with a receiving unit. 
McLoughlin teaches a protective cap (figure 1, item 1, 20 and 50: wherein the cassette unit 1 is made up of a housing 20 and removable tip 50), comprising a data transmitter (first transceiver which comprises an identifier; page 41, line 21-24: wherein the cassette unit comprises an identifier; page 42, line 3-7; page 43, line 1-16: wherein data from the cassette like the date and time of administration of the drug may also be read and transmitted and displayed to the user; page 44, line 6-8: wherein a first transceiver on the cassette unit comprises an identifier or tag comprising an antenna for transmitting or receiving interrogating energy), wherein the data transmitter is arranged to communicate wirelessly with a receiving unit (second transceiver; page 43, line 27- page 44, line 2: wherein data is transferable wirelessly between the first and second receiver; page 42, line 8-13: wherein a second transceiver receives data from the first transceiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include comprising the data transmitter, wherein the data 
In regard to claim 90,
Examiner notes claim 90 is construed as being depending on claim 55.
Sprinkle in view of McLoughlin teaches the protective cap according to claim 55. 
Sprinkle as modified by McLoughlin teaches wherein the wireless communication happens via Bluetooth, Bluetooth low energy (BLE), near field communication (NFC) or radio frequency identification (NFC) (see McLoughlin, page 42, line 8-13, page 45, line 9-15, page 49, line 10-13).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle (U.S. PG publication 20070179451) further in view of Martinsson (U.S. PG publication 20090312714).
In regard to claim 78,
Sprinkle discloses the system according to claim 77, wherein the injection pen can deliver medication (paragraph [0002]).
Sprinkle is silent as to wherein the injection pen is an insulin pen.
Martinsson teaches wherein the injection pen (see entire device in figure 1) is an insulin pen (paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include wherein the injection pen is an insulin pen as taught by Martinsson, for the purpose of delivering a useful medication for diabetes (paragraph [0002] of Martinsson). 
Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle (U.S. PG publication 20070179451) further in view Weinandy (U.S. PG publication 20130138040).
In regard to claim 85,
Sprinkle discloses the protective cap according to claim 84.

Weinandy teaches the outward directed light source (figure 2G, item 204), wherein the light source allows visualization of veins under a surface of a skin when an injection takes place (see figure 2G, item 204; Examiner notes this is an intended use limitation and the light source is fully capable of  allowing visualization of veins under a surface of a skin when an injection takes place since the light source which is located near the surface of the skin where an injection takes place would allow for visualization of veins since the light illuminates the area).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprinkle to include the outward directed light source, wherein the light source allows visualization of veins under a surface of a skin when an injection takes place, as taught by Weinandy, for the purpose of allowing better visualization of an injection site (paragraph [0101] of Weinandy).
Sprinkle in view of Weinandy fails to disclose wherein the main part of the protective cap includes the outward directed light source.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sprinkle in view of Weinandy to include wherein the main part of the protective cap includes the outward directed light source since it has been held that rearranging parts of an invention involves only routine skill in the art. 
One of ordinary skill in the art would recognize the light source could be moved to a desired component i.e. the main part of the protective cap in order to allow visualization of the injection site thus resulting in wherein the main part of the protective cap includes the outward directed light source, wherein the light source allows visualization of veins under a surface of a skin when an injection takes place.

Sprinkle in view of Weinandy teaches the protective cap according to claim 85.
Sprinkle as modified by Weinandy teaches wherein the light source (figure 2G of Weinandy, item 204) is a white, a blue, a red or a near infrared light source (paragraph [0011] of Weinandy).
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Sprinkle (U.S. PG publication 20070179451) further in view of Hartmann (U.S. Patent no 6482185).
In regard to claim 88,
Sprinkle discloses the protective cap according to claim 84.
Sprinkle fails to disclose comprising a measuring device, wherein the measuring device is for measuring blood sugar values. 
Hartman discloses a protective cap (see figure 1, item 16 and 11) comprising a measuring device (figure 2 and 1, item 30; column 3, line 64-column 4, line 6: wherein the display apparatus is a blood sugar testing device; column 3, line 25-37: wherein the display apparatus 30 and pen 10 form one apparatus when attached), wherein the measuring device is for measuring blood sugar values (column 3, line 64-column 4, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sprinkle to include the measuring device, wherein the measuring device is for measuring blood sugar values, as taught by Hartman, for the purpose of incorporating a blood sugar measuring device to measure a user’s blood sugar (column 3, line 64-column 4, line 6 of Hartman). 
Examiner notes the device of Sprinkle is capable of withdrawing blood (see paragraph [0002] of Sprinkle) and one of ordinary skill in the art would recognize it would be useful to test a user’s blood for certain levels/components like sugar level. Examiner notes the housing 11 of Hartman and cap of Sprinkle both function to accommodate an injection pen. Incorporating the teachings of Hartman into Sprinkle would result in coupling the display apparatus 30 of Hartman to the cap/injection device of . 
Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. Applicant argues on page 5-6 that the meaning of a patent claim with the wording “injection pen for delivering of a medical substance” shall be one it would have to a person of ordinary skill in the art at the time of the invention. Examiner agrees with Applicant. Applicant argues on page 6 that according to relevant international and national US standards an injection pen for the delivery of a medical substance is different from a syringe for the delivery of such substance. This argument is not found to be persuasive as Applicant has not pointed out how the specific language of the claims patentably distinguishes the claims from the cited references. The injection pen is not claimed as meeting a specific standard. As claimed the injection pen is required to have an elongated substantially tubular body which Sprinkle (U.S. PG publication 20070179451) teaches. Additionally no special definition is provided in Applicant’s disclosure for the term injection pen.
Applicant further argues that for a person of ordinary skill in the art of injection pens and syringes, one of the differences between an injection pen and a syringe is that the injection pen “comes with the medical substance” whereas the syringe for medical use first is used as a pump to take in the medical substance an then subsequently used to expel the same substance from the syringe. Examiner notes the claims do not require for example a prefilled cartridge/replaceable cartridge located inside the injection pen. Therefore this argument is not found to be persuasive. As indicated above, Sprinkle teaches the limitations of an injection pen as claimed. Additionally all syringes do not inherently require the syringe to take in the medical substance before use as argued by the Applicant as supported by Popovsky (U.S. PG publication 20020193737) who teaches a syringe can be a prefilled syringe (figure 1, item 10 and paragraph [0011] of Popovsky), Thibault (U.S. patent no 5607400) who also teaches a 
Applicant argues on page 6 that a syringe does not need a protective cap as the medical substance is not stored in the barrel/container of said syringe. Examiner respectfully disagrees. As supported above syringes can contain a medical substance stored in the barrel/container. Additionally a syringe may require a protective cap to protect a needle. 
Applicant argues on page 6-7 that an injection pen therefore needs a cap to protect the medicine stored in the pen against light and a cap intended to protect the injector and its content is explicitly mentioned in the international standards related to injection pens. Examiner notes as claimed the cap is not require to protect the pen from light. Therefore this argument is not found to be persuasive. See also support above that syringes can be prefilled and the barrel/container of said syringe can be covered by a protective cap (see cap 28P and 28D of Rimlinger). 
Applicant argues on page 7 that the protective cap for injection pens needs implicitly to be replaceable as it is also a standard that a user of an injection pen any time shall be able to visually check the remaining volume and quality of the medicine in the medical container/cartridge of the injection pen. Examiner respectfully disagrees that the protective cap of an injection pen is implicitly replaceable. Several prior art injection pens utilize a cap that is not replaceable for example see cap 20 and paragraph [0056] of David-Hegerich (U.S. PG publication 20080228147) which is not replaceable. Therefore Examiner respectfully disagree that the replaceable protective cap is a point of different between an injection pen and a syringe. 
Applicant argues on page 7 that a syringe often can come with a protrusion on the upper end of the barrel of the syringe and consequently the syringe is not a substantially tubular body. Applicant has 
Applicant argues on page 7 that the disclosure of the present application on several occasions mentions injector pens, injectors and pens as alternative to syringes. As noted above Sprinkle teaches the limitation of “an injector pen” as currently claimed. Since the injector of Sprinkle meets the currently claimed limitations of an injection pen it is construed as an injection pen. As stated in the response to arguments section in the Final office action mailed 12/4/2020 item 20 of Sprinkle is elongated similar to the shape of a pen. Item 20 of Sprinkle also includes a tip in which a needle is connected, also similar to a pen. Examiner further notes prior art for example like Klint (U.S. PG publication 20060247583) discusses injection pens as “an injection device having an oblong or elongated shape, somewhat like a pen for writing” (see paragraph [0040] of Klint) and Szucs (U.S. PG publication 20100249748) states in paragraph [0021] that “the shield 100 is provided on a re-usable syringe, such as a pen injector”. Examiner notes reference to Klint and Szucs is made to support that the term “injection pen” under the broadest reasonable interpretation could encompass “a syringe” as currently claimed. Additionally reference to Klint and Szucs is made to support that “an injection pen” as argued by Applicant does not necessary inherently include/require the structures/features as argued by Applicant. 
Applicant argues that inside the invented cap there is only room for a container part of an injection pen with no protrusions. Examiner respectfully disagrees. As stated by the Applicant the illustrations of the injection pens do not directly show an injection pen without the protective cap. Since it is unknown based on the figures and disclosure the shape of the body under the cap, it is not supported to state that there is only room for a container part of an injection pen with no protrusions. 
Applicant argues on page 8-9 that paragraph [0013] describes the disclosed protective cap as an alternative to the existing (original) protective caps for the delivery system thus covering the event where the disclosed cap replaces the original cap possible delivered in the first place with the injection pen. Examiner respectfully disagrees. The disclosure is completely silent as to an original cap delivered with the injection pen, let alone a replaceable protective cap delivered with the injection pen. The disclosure is completely silent as further using the claimed releasable protective cap instead of an original protective cap that was originally made for the injection pen and delivered on the injection pen. 
Applicant argues on page 10 that Sprinkle does not disclose an injection pen, nor a protective cap for an injection pen. Applicant argues a syringe is in terms of structure and design different from injection pens as described under explanations. See response to these arguments above. Item 20 of Sprinkle is elongated and substantially tubular similar to the shape of a pen. Item 20 of Sprinkle also includes a tip in which a needle is connected, also similar to a pen. Item 20 of Sprinkle is additionally capable of performing an injection (see paragraph [0028] and [0002] of Sprinkle). Therefore as no other distinguishing claim limitations further defining the structure, form/shape (design), and features of the injection pen has been included in the claims, item 20 of Sprinkle is construed as an injection pen. Applicant argues Sprinkle is not prepared for a replaceable protective cap. Examiner respectfully disagrees. The limitation in question would only require the injection pen of Sprinkle (which is noted as not being positively required in the claims) to be structured/shaped to be able to receive a replaceable protective cap. As the structure of the injection pen of Sprinkle would allow for a complementary 
Applicant argues on page 10 that there is not text or illustrations of, an injection pen with an elongated, substantially tubular body. Applicant argues the syringe of Sprinkle has a protrusion on the upper end of the barrel of the syringe. Examiner acknowledges that there are protrusions on the upper end of the barrel of the syringe. However the limitation in question requires the injection pen to have an elongated, substantially tubular body. As indicated above the term “substantially tubular” has not been given a special definition in Applicant’s disclosure and further the body of the injection pen is shown as at least not fully tubular in figure 2A of Applicant’s disclosure as having at least a tapering portion at the end where needle 5a is. For examination purposes the term substantially tubular is construed as requiring the majority of the body to be tubular. As shown in Sprinkle the majority of the body is tubular. Therefore Sprinkle meets the limitation in question. 
Applicant argues on page 11 that the collar 50 of Sprinkle cannot be construed as a protective cap. Examiner notes item 50 and 70 in combination was construed as the protective cap, not item 50 alone. Applicant argues collar 50 would be “out of content and scope” to be considered a protective cap. Examiner respectfully disagrees. Item 50 and 70 in combination meet the claimed structure and function of a protective cap and therefore Applicant’s argument is not persuasive. Applicant argues a syringe does not need a protective cap. See response to this argument above. Item 50 would serve to protect the portion of the syringe it is placed over. 
Applicant argues on page 11 that “it would not be possible to adapt the elements of Sprinkle- keeping its original dimensions –to place item 50 on an injection pen and still use the invention of Sprinkle. Sprinkle would be inoperable”. It is unclear based on Applicant’s argument why Sprinkle would be inoperable. Additionally Examiner is not suggesting item 50 would be placed on a separate invention and then the device of Sprinkle would be used without item 50. Applicant argues item 80 would be 
Applicant argues on page 11 that the same arguments apply to claim 77. See response to arguments above.
Applicant argues on page 12 that neither Sprinkle, Day nor Skyggebjerb provide a basis for the modifications needed to achieve the results obtained in claims 29, 55, 87 and 89-91. Applicant argues it does not seem likely that a person ordinary skill in the art at the time of the invention would consider combining Sprinkle with more advanced features such as a timer, a data transmitter or a display. This argument is not found to be persuasive as Examiner has provided a motivation above for each proposed modification. Applicant argues there is no place for any of these features in/on Sprinkle and Sprinkle would be inoperable if its elements were modified/enlarged. This argument is not found to be persuasive as this argument must be supported by facts rather that opinion (see mpep 716.01 (c) which states “arguments of counsel cannot take place of evidence”). Examiner notes item 70 would provide a place for the features that would be incorporated into Sprinkle. It is unclear why Applicant believes Sprinkle would be inoperable if its elements were modified/enlarged. For example if a larger diameter syringe barrel was used the elements would have to be enlarged to accommodate the larger diameter. 
One page 12-16 Applicant makes similar arguments to dependent claims 35-36, 39, 55, 89, 90, 78, 85, 86, 88. Examiner notes a motivation has been provided for each proposed modification. Additionally item 70 would provide a place for the features that would be incorporated into Sprinkle and item 50 would provide a place for the grip unit or outward directed light source. It is unclear why Applicant believes Sprinkle would be inoperable if its elements were modified/enlarged. For example if a larger diameter syringe barrel was used the elements would have to be enlarged to accommodate the larger diameter. Paragraph [0068] of Sprinkle also supports that variations and changes can be made without departing from the spirit of the present invention. There is nothing in Sprinkle that teaches away from modifying elements. 
Applicant argues on page 16-17 in response to the evidence reference that was cited in the response to argument section in the Final office action mailed 12/4/2020 that a plunger inside the syringe in one embodiment of Boehm could be shaped like a slim pen as told in paragraph [0008]. As stated in paragraph [0008]: “Further the invention may allow for the syringe to be designed relatively slim, for example like a pen”. It is the syringe, not plunger that is stated as shaped like a pen. Reference was made to Boehm in the response to argument section in the Final office action mailed 12/4/2020 to provide support that syringes can be considered pen shaped. 
As stated above Sprinkle teaches the limitation in question as currently claimed. Applicant makes several arguments to inherent structures/placement of structures implied by the term/nomenclature of an injection pen. As noted several times claim 1 does not require an injection pen or newly amended replaceable protective cap. Examiner has explained their position in the response to argument section in the Final office action mailed 12/4/2020 and further explained and further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783